DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 30 is objected to because of the following informalities:  “adjacent two protrusions” should be changed to “adjacent two protrusion of the plurality of protrusions.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 11-17, 21, 24-27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2008/0315207; herein “Yang”) in view of Nagata et al. (US 2008/0035933; herein “Nagata”).
Regarding claim 1, Yang discloses in Fig. 3D and related text a thin film transistor (TFT) substrate, comprising:
a buffer layer (310, see [0056]) on a substrate (300, see [0056]),
a thin film transistor (TFT) (see [0055] at least) on the buffer layer, the substrate having a first region (region of 370) and a second region (a region outside of 370), the TFT disposed to overlap the first region of the substrate, the TFT including:
an active patterned layer (370, see [0057]) of a polycrystalline silicon (see [0055] at least) including a channel portion (373, see [0060]), a source portion, and a drain portion (371 and 372, see [0060]);
a barrier pattern film (330, see [0056]);
a gate insulating layer (380, see [0058]) disposed to overlap the first region of the substrate and the second region of the substrate, a bottom surface of the gate insulating layer covering the barrier pattern film (330), the bottom surface of the gate insulating layer being coplanar with the top surface of the barrier pattern film throughout a portion that overlaps the active patterned layer;
a gate electrode (385, see [0059]) on the gate insulating layer, and the gate electrode overlaying the channel portion; and
a source electrode and a drain electrode (391 and 392, see [0062]) on the gate insulating layer and respectively contacting the source portion and the drain portion,
wherein the gate insulating layer (380) is disposed on the active patterned layer (370) and below the gate electrode (385),
wherein the gate insulating layer has a constant first thickness at the first region defined between the source electrode and the drain electrode and a second thickness in the second region of the substrate,
wherein the second region includes a region excluding the first region, and
wherein the first thickness is equal to the second thickness (i.e. conformal deposition of 380), and wherein the bottom surface of the gate insulating layer in the first region contacts a top surface of the barrier pattern film (330), and the bottom surface of the gate insulating layer in the second region contacts the buffer layer (310).
Yang does not explicitly disclose 
the active patterned layer including a plurality of protrusions at boundaries between grains and a plurality of recess spaces, each of the plurality of recess spaces formed on a respective portion between adjacent protrusions of the plurality of protrusions, at least one protrusion of the plurality of protrusions having a flat top surface;
the barrier pattern film filling the recess spaces, the barrier pattern film having a top surface that is coplanar with the flat top surface of the protrusions;
the bottom surface of the gate insulating layer overlying the protrusions, the bottom surface of the gate insulating layer being coplanar with the flat top surface of the protrusions;
wherein the bottom surface of the gate insulating layer in the first region contacts the flat top surface.
In the same field of endeavor, Nagata taches in Figs. 1, 2A-C and related text a thin film transistor (TFT) substrate, comprising
the active patterned layer (2/21/22/23, see [0044]; of a polycrystalline silicon see [0044]) including a plurality of protrusions at boundaries between grains (protrusions of roughness, see [0045]) and a plurality of recess spaces, each of the plurality of recess spaces formed on a respective portion between adjacent protrusions of the plurality of protrusions, at least one protrusion of the plurality of protrusions having a flat top surface (see Fig. 3D and [0055]);
the barrier pattern film (e.g. at least a portion of 31, see [0046]) filling the recess spaces, the barrier pattern film having a top surface that is coplanar with flat top surface with of the protrusions (see Fig. 3D and [0055] at least);
the bottom surface of the gate insulating layer (32, see [0046]) covering the barrier pattern film and overlying the protrusions, the bottom surface of the gate insulating layer being coplanar with the top surface of the barrier pattern film and the flat top surface of the protrusions throughout a portion that overlaps the active patterned layer (see Fig. 3D-F and [0055] at least);
wherein the bottom surface of the gate insulating layer in the first region contacts a top surface of the barrier pattern film and the flat top surface (see Fig. 3D-F and [0055] at least).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang by having the active patterned layer including a plurality of protrusions at boundaries between grains and a plurality of recess spaces, each of the plurality of recess spaces formed on a respective portion between adjacent protrusions of the plurality of protrusions, at least one protrusion of the plurality of protrusions having a flat top surface; the barrier pattern film filling the recess spaces, the barrier pattern film having a top surface that is coplanar with the flat top surface of the protrusions; the bottom surface of the gate insulating layer overlying the protrusions, the bottom surface of the gate insulating layer being coplanar with the flat top surface of the protrusions; the bottom surface of the gate insulating layer in the first region contacts the flat top surface, as taught by Nagata, in order to provide a device with improved carrier mobility and TFT performance without increased carrier concentration at protrusions and without deteriorated characteristics due to increased thickness of the gate insulating layer (see Nagata [0007] and [0008] at least).
Regarding claim 11, Yang discloses in Figs. 3D, 5 and related text a display device (see [0028]) comprising a first electrode (520, see [0073]). 
Yang in view of Nagata teaches the remaining limitations in substantially the same manner and for the same reasons as applied in the rejection of claim 1 above.
Regarding claims 2 and 12, the combined device shows wherein the gate insulating layer (Nagata: 32) directly contacts the barrier pattern film (31) and the protrusions (protrusions of 2).
Regarding claims 3 and 13, Yang further discloses 
a passivation layer (390, see [0061]) on the gate electrode and below the source and drain electrodes;
wherein the passivation layer and the gate insulating layer include first and second contact holes (for 391 and 392) respectively exposing the source and drain portions; and
wherein the barrier pattern film (330) is removed at a part of the source portion below the first contact hole and a part of the drain portion below the second contact hole (see Fig. 3D at least).
Regarding claim 4, the combined device shows wherein a part of the gate insulating layer (Nagata: 32) on the barrier pattern film (31) and the protrusions is flat (see Fig. 2B at least).
Regarding claims 5 and 15, Yang further discloses wherein the gate electrode (385) is flat (see Fig. 3D at least).
Regarding claim 6 and 16, Yang further discloses wherein the gate insulating layer (380) covers side surfaces of the active patterned layer (370).
Regarding claims 7 and 17, Yang further discloses 
wherein the substrate (300) includes an active region where a plurality of pixel regions are arranged (see [0074] at least), and
wherein the TFT is formed in one of the plurality of pixel regions.
Regarding claim 14, the combined device shows wherein a part of the gate insulating layer (Nagata: 32) overlapping the active patterned layer is flush with the barrier pattern film and the protrusions (see Figs. 3D-F at least).
Regarding claim 21, Yang further 
an organic light emitting layer (540, see [0074]) on the first electrode (520); and
a second electrode (550, see [0074]) on the organic light emitting layer.
Regarding claims 24 and 26, the combined device shows wherein the top surface of the barrier pattern film (Nagata: 31) is flush with the third flat top surface of at least one of the protrusions (see Fig. 3D and [0055] at least).
Regarding claims 25 and 27, the combined device shows wherein the barrier pattern film is located only in the recess spaces (Yang: barrier pattern film 330 is only above active layer; Nagata: barrier pattern film 31 is in recesses above active layer).
Regarding claim 31, the combined device shows wherein the barrier layer (Yang: 330 is oxide, see [0056]) is comprised of a different material than the gate insulating layer (380 in the instance of silicon nitride, see [0058]).
Claims 8-10, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over yang in view of Nagata as applied to claims 1 and 11 above, and further in view of Yamazaki et al. (US 2001/0038098; herein “Yamazaki”).
Regarding claims 8 and 18, Yang does not explicitly disclose 
wherein the substrate includes a non-active region around the active region, and
wherein another TFT is formed in a driving circuit in the non-active region.
In the same field of endeavor, Yamazaki teaches in Fig. 9C and related text
wherein the substrate includes a non-active region (806, see [0209]) around the active region (807, see [0029]), and
wherein another TFT (801/802, see [0201]) is formed in a driving circuit in the non-active region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang by having a non-active region around the active region and another TFT in a driving circuit of the non-active region, as taught by Yamazaki, in order to provide an active matrix OLED display device (see Yamazaki, [0201]) able to provide control of the pixel (see [0004]).
Regarding claims 9-10 and 19-20, Yang does not explicitly disclose
a connection patterned layer with at least one insulating layer interposed between the connection patterned layer and each of a first metal patterned layer and a second metal patterned layer, the connection patterned layer electrically connecting the first metal patterned layer and the second metal patterned layer, and the connection patterned layer being of a polycrystalline silicon doped with impurities and having other protrusions and other recess spaces; and
wherein the other recess spaces of the connection patterned layer are filled with other barrier pattern film;
a first connection electrode connecting the first metal patterned layer and the connection patterned layer; and
a second connection electrode connecting the second metal patterned layer and the connection patterned layer; and
wherein the other barrier pattern film is removed at a part of the connection patterned layer below a first connection contact hole through which the first connection electrode contacts the connection patterned layer and a part of the connection patterned layer below a second connection contact hole through which the second connection electrode contacts the connection patterned layer.
In the same field of endeavor, Yamazaki teaches in Fig. 9C and related text
a connection patterned layer (734, 746a, 746b, 788, see [0200], [0203], [0211]) with at least one insulating layer (755/756, see [0208]) interposed between the connection patterned layer and each of a first metal patterned layer and a second metal patterned layer (horizontal portion of 757 and 759, see [0209]), the connection patterned layer electrically connecting the first metal patterned layer and the second metal patterned layer, and the connection patterned layer being (the same material of the active patterned layer, 754a-c, 791, see [0204] and [0212]) with impurities (see e.g. [0200]); and
a first connection electrode (vertical portion of 757) connecting the first metal patterned layer and the connection patterned layer; and
a second connection electrode (vertical portion of 759) connecting the second metal patterned layer and the connection patterned layer; and
a first connection contact hole through which the first connection electrode (vertical portion of 757) contacts the connection patterned layer (734, 746a, 746b, 788) and a second connection contact hole through which the second connection electrode (vertical portion of 759) contacts the connection patterned layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang by having a connection patterned layer with at least one insulating layer interposed between the connection patterned layer and each of a first metal patterned layer and a second metal patterned layer, the connection patterned layer electrically connecting the first metal patterned layer and the second metal patterned layer, and the connection patterned layer being of the same material as the active patterned layer, a first connection electrode connecting the first metal patterned layer and the connection patterned layer; a second connection electrode connecting the second metal patterned layer and the connection patterned layer; and a first connection contact hole through which the first connection electrode contacts the connection patterned layer and a second connection contact hole through which the second connection electrode contacts the connection patterned layer, as taught by Yamazaki, in order to provide an active matrix OLED display device (see Yamazaki, [0201]) able to provide control of the pixel (see [0004]). 
The limitations “the connection patterned layer being of a polycrystalline silicon doped with impurities and having other protrusions and other recess spaces; and wherein the other recess spaces of the connection patterned layer are filled with other barrier pattern film,” is therefore taught by the combination of the active patterned layer being a polycrystalline silicon and having protrusions and recess spaces; and wherein the recess spaces of the connection patterned layer are filled with a barrier pattern film, a taught by Yang and Nagata, and the material and structure of the TFT 805 and TFT 801 being the same, as taught by Yamazaki. Further, the limitation “wherein the other barrier pattern film is removed at a part of the connection patterned layer below a first connection contact hole through which the first connection electrode contacts the connection patterned layer and a part of the connection patterned layer below a second connection contact hole through which the second connection electrode contacts the connection patterned layer” are taught by the combination of the barrier pattern film being removed at contact holes for the TFT, as shown by Yang and Nagata, and the structure of the TFT 805 and TFT 801 being the same, as taught by Yamazaki.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramasu et al. (US 6,506,669; herein “Kuramasu”) in view of Nagata et al. (US 2008/0035933; herein “Nagata”).
Regarding claim 30, Kuramasu discloses in Fig. 9 and related text a device, comprising: 
a thin film transistor (TFT) on a substrate (13), the substrate having a first region (region of active layer 2) and a second region (region outside of 2), the TFT disposed in the first region of the substrate, the TFT including:
an active patterned layer of a polycrystalline silicon (2, see col. 12 lines 58-67) including a channel portion (portion between 6 and 7), a source portion (portion connected to 6), and a drain portion (portion connected to 7);
a plurality of protrusions (“swells” see col. 12 line 65) on the active patterned layer, at least one protrusion of the plurality of protrusions having a first surface, a second surface (see Fig. 9);
a plurality of recess spaces adjacent to the plurality of protrusions, each of the plurality of recess spaces formed on a respective portion between adjacent protrusions of the plurality of protrusions, the plurality of recess spaces having a flat bottom surface (see Fig. 9);
a gate insulating layer (3, see col. 13 line 26) disposed in the first region of the substrate and the second region of the substrate;
a gate electrode (4, see col. 13 lines 36-37) on the gate insulating layer, and the gate electrode overlaying the channel portion; and
a source electrode and a drain electrode (6 and 7, see col. 13 line 38) on the gate insulating layer and respectively contacting the source portion and the drain portion, the source electrode extending through the gate insulating layer and contacting the flat bottom surface of a recess space among the plurality of recess spaces located between adjacent two protrusions, the drain electrode extending through the gate insulating layer and contacting the flat bottom surface of a different recess space among the plurality of recess spaces located between another different adjacent two protrusions (see Fig. 9).
Kuramasu does not disclose 
at least one protrusion of the plurality of protrusions having a third surface extending between the first surface and the second surface;
a barrier pattern film filling the recess spaces and contacting the first surface and the second surface of the protrusions, the barrier pattern film having a second top surface that is flush with the third surface of the protrusions;
the gate insulating layer on the barrier pattern film;
the source electrode extending through the barrier pattern film, the drain electrode extending through the barrier pattern film.
In the same field of endeavor, Nagata taches in Figs. 1, 2A-C and related text a thin film transistor (TFT) substrate, comprising
the active patterned layer (2/21/22/23, see [0044]; of a polycrystalline silicon see [0044]) including a plurality of protrusions, at least one protrusion of the plurality of protrusions having a third surface extending between the first surface and the second surface (see Fig. 3D and [0055]);
a barrier pattern film (e.g. at least a portion of 31, see [0046]) filling the recess spaces and contacting the first surface and the second surface of the protrusions, the barrier pattern film having a second top surface that is flush with the third surface of the protrusions (see Fig. 3D and [0055] at least);
the gate insulating layer (32, see [0046]) on the barrier pattern film (31);
the source electrode (a first 6, see [0044]) extending through the barrier pattern film, the drain electrode (a second 6, see [0044]) extending through the barrier pattern film .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang by having the at least one protrusion of the plurality of protrusions having a third surface extending between the first surface and the second surface; a barrier pattern film filling the recess spaces and contacting the first surface and the second surface of the protrusions, the barrier pattern film having a second top surface that is flush with the third surface of the protrusions; the gate insulating layer on the barrier pattern film; and the source electrode extending through the barrier pattern film, the drain electrode extending through the barrier pattern film, as taught by Nagata, in order to provide a device with improved carrier mobility and TFT performance without increased carrier concentration at protrusions and without deteriorated characteristics due to increased thickness of the gate insulating layer (see Nagata [0007] and [0008] at least).

Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/12/2022